IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 20, 2008
                                     No. 07-10108
                                  Conference Calendar                 Charles R. Fulbruge III
                                                                              Clerk

DOUGLAS CROWDER

                                                  Plaintiff-Appellant

v.

UNIVERSITY OF TEXAS MEDICAL BRANCH’S UNKNOWN NURSE;
UNIVERSITY OF TEXAS MEDICAL BRANCH’S HEAD OF NURSING;
UNKNOWN DALLAS COUNTY SHERIFF, Jailer; JIM BOWLES, Then Acting
Sheriff; DALLAS COUNTY TEXAS

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:06-CV-254


Before KING, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Douglas Crowder, Texas prisoner # 705564, moves for leave to proceed in
forma pauperis (IFP) on appeal following the dismissal of his 42 U.S.C. § 1983
complaint for failure to exhaust administrative remedies. After the parties
consented to proceed to final judgment before the magistrate judge (MJ), the MJ
granted the defendant Dallas County’s motion for summary judgment and


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-10108

dismissed Crowder’s § 1983 complaint. The MJ denied Crowder’s motion for
leave to proceed IFP on appeal and certified that the appeal was not taken in
good faith. By moving for leave to proceed IFP in this court, Crowder is
challenging the MJ’s certification decision. See Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997).
      Crowder’s complaint alleged that prison officials acted with deliberate
indifference when they housed him with gang-affiliated inmates, failed to protect
him from physical harm inflicted by inmates, and denied him adequate medical
care, which he contends resulted in the permanent loss of vision in his left eye.
Under the Prison Litigation Reform Act, an inmate confined in any jail, prison,
or other correctional facility may not bring an action under § 1983 with respect
to prison conditions until all available administrative remedies are exhausted.
42 U.S.C. § 1997e(a). Exhaustion is mandatory and applies to all inmate suits
regardless of the forms of relief sought. Clifford v. Gibbs, 298 F.3d 328, 332 (5th
Cir. 2002).
      Accordingly, Crowder’s motion for leave to proceed IFP is GRANTED. The
judgment of the district court is AFFIRMED. No further briefing is required.




                                        2